Slack, J.'
This is a petition for a writ of certiorari to review the proceedings of appraisers appointed pursuant to G-. L. *267843, re the appeal of the petitioner, The Old Colony Trust Company, under G-. L. 842.
The petitionee Avery is Commissioner of Taxes within and for this State, and the petitionees Brigham, Fairchild, and Webster are the appraisers above mentioned.
In the year 1919, The Old Colony Trust Company of Boston, Massachusetts, owned, and held in its possession in Boston, as trustee, the trust fund described in the opinion in City of St. Albans v. John M. Avery et al., reported ante p. 249, for the purpose therein stated; and, having failed to return an inventory thereof for the purpose of taxation to the listers of the City of St. Albans, such listers made up a grand list for said trustee in accordance with the provisions of G. L. 780.
The main, and determinative, question is whether this action of the listers can be sustained. For the reasons stated in the case above referred to, it cannot.

Petition dismissed.